Citation Nr: 1023602	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had recognized service from December 1941 to June 
1946.  The Veteran died in March 1955.  The appellant is 
seeking benefits as his surviving spouse.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The appellant is seeking to reopen a claim for 
service connection for the cause of the Veteran's death.  In 
December 2008, she indicated that she desired a Board hearing 
at the local RO.  To date, no such hearing has been held or 
scheduled.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(pertaining specifically to hearings before the Board).  
Since the RO is responsible for scheduling travel board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the appellant for a hearing at 
the RO before a Veterans Law Judge.  
The RO should notify the appellant and 
her representative, if applicable, of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
The claims file should be returned to 
the Board after such hearing, in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


